tax_exempt_and_government_entities_division uics department of the treasury washington d c nov se tier rats legend taxpayer a taxpayer b company a bank b ira x plan x state w dear this is in response to your letter as supplemented by a letter dated in which you request a waiver of the 60-day rollover requirement contained in n sec_402 a of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling_request taxpayer a whose date of birth was pb cica a resident of state w on not having attained age prior to his death taxpayer a had set up an individual_retirement_arrangement ira ira x described in sec_408 of the code with bank b taxpayer b is the sole named beneficiary of taxpayer a’s ira x taxpayer b has not attained age taxpayer a requested that all amounts standing to his credit under on plan x a plan qualified within the meaning of code sec_401 sponsored by company a be distributed to him in a single sum the request indicated that taxpayer a elected to have his plan x distribution be directly rolled over into one or more iras indicated that the recipient ira was ira x held with bank b and also indicated that any check representing the distribution of his plan x account balance was to be made payable to bank b f b o taxpayer a taxpayer b as taxpayer a’s spouse consented to taxpayer a’s distribution choice two surrender checks dated b as custodian of taxpayer a’s ira x were mailed to taxpayer a on the date of taxpayer a’s death totaling amount and payable to bank taxpayer b is taxpayer a’s surviving_spouse the sole executrix of his estate and the sole beneficiary thereof subsequent to taxpayer a’s death taxpayer b attempted to contribute the two surrender checks referenced above to taxpayer a’s ira x however bank b refused to accept said checks because the checks were dated after taxpayer a’s death on or about company a advised taxpayer b’s counsel that it would reissue the two surrender checks to the estate of taxpayer a pursuant to an agreement between taxpayer b’s counsel and company a on said surrender checks were reissued to the estate of taxpayer a taxpayer b subsequently deposited the checks in a non-qualified savings account the deposited amounts remain in said savings account and taxpayer b represents that amount has not been used for any purpose taxpayer b intends to contribute an amount not to exceed amount into an ira set up and maintained in the name of taxpayer a if possible said contribution will be made to the above-referenced ira x ifthe contribution is made to ira x taxpayer b as named beneficiary thereof will receive a distribution of the contributed amount and within days of receipt of the ira x distribution taxpayer b will roll over said distribution into an ira set up and maintained in her name based on the facts and representations you request the following letter rulings that pursuant to code sec_402 and revproc_2003_16 taxpayer b be permitted to roll over an amount not to exceed amount into an ira set up and maintained in the name of taxpayer a and that if taxpayer b is the named beneficiary of the rollover ira referenced in ruling_request then she is permitted to roll over said rolled over amount into an ira set up and maintained in the name of taxpayer b with respect to your first ruling_request code sec_402 provides that amounts distributed from a_trust described in sec_401 which is tax exempt under sec_501 shall be taxed to the distributee in the taxable_year in which distributed under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed code sec_402 defines eligible rollover distributions in general a single sum distribution from a retirement_plan qualified within the meaning of code sec_401 constitutes an eligible_rollover_distribution sec_402 of the code provides generally that the provisions of code sec_402 apply to a distribution attributable to the death of an employee which is payable to the surviving_spouse thereof after the employee’s death sec_1 c of the income_tax regulations question and answer-7 b provides that any amount_paid from a retirement_plan qualified within the meaning of code sec_401 before january of the year in which the employee attains or would have attained age will not be treated as required under sec_401 and thus is an eligible_rollover_distribution if it otherwise qualifies sec_1_401_a_31_-1 of the income_tax regulations q a-4 indicates that a direct_rollover may be accomplished by providing the distribute with a check and directing the distribute to deliver the check to an eligible_retirement_plan in such a case the check should be made payable to a trustee as trustee of a named eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred zuv0v38029 the documentation presented by taxpayer b demonstrates that taxpayer a did not timely roll over into an ira set up in his name the checks dated payable to bank b the custodian of taxpayer a’s ira x because taxpayer a had died prior to the date the checks were received which led to confusion on the part of taxpayer b company a and bank b with respect to the proper method of handling said checks the documentation also indicates that taxpayer a had made the checks payable to the custodian of his ira x evidencing an intent on his part to directly contribute said checks into an ira with bank b taxpayer b is the surviving_spouse of taxpayer a and the sole executrix of his estate she proposes to complete taxpayer a’s intended rollover based on the above pursuant to sec_402 of the code the service hereby concludes that taxpayer b’s intended action taken as taxpayer a’s surviving_spouse and executrix of taxpayer a’s estate whereby she will contribute the checks representing proceeds of taxpayer a’s plan x distribution into an ira in the name of taxpayer a within days of the date of this letter_ruling will comply with the requirements of code sec_402 and will be deemed to constitute a valid rollover_contribution pursuant to said code section this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code if any with respect to your second ruling_request sec_408 of the code provides that for purposes of this section the term individual_retirement_account means a_trust created or organized in the united_states for the exclusive benefit of an individual or his beneficiaries but only if the written governing instrument creating the trust meets certain requirements sec_408 of the code provides the general_rule for the tax treatment of distributions from iras this section provides in pertinent part that except as otherwise provided in subsection d any amount_paid or distributed out of an individual_retirement_plan or under an individual_retirement_annuity shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code establishes an exception to the contribution rules of sec_408 and the income inclusion rule_of sec_408 for certain transactions characterized as rollover_contributions under sec_408 an amount is described in paragraph as a rollover_contribution if it meets the requirements of subparagraphs a and b subparagraph a of sec_408 of the code states in pertinent part that paragraph of sec_408 does not apply to any amount_paid or distributed out of an individual_retirement_account or individual_retirement_annuity to the individual for whose benefit the account or annuity is maintained if -- i the entire amount received including money and any other_property is paid into an individual_retirement_account or individual retirement annuity other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution subparagraph b of sec_408 in short provides that this paragraph does not apply to any amount described in subparagraph a i received by an individual from an ira account or annuity if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in that subparagraph from an ira account or annuity which was not includible in his gross_income because of the application of this paragraph subparagraph c of sec_408 provides in general that the rollover rules of code sec_408 do not apply to inherited iras in general an inherited ira is an ira payable at and as a result of the death of an ira holder to a beneficiary who is not the surviving_spouse of the deceased ira owner subparagraph e of sec_408 provides in general that the rollover rules of code sec_408 do not apply to amounts required to be distributed pursuant to code sec_401 made applicable to iras pursuant to code sec_408 in this case as noted above taxpayer b is taxpayer a’s surviving_spouse as also noted taxpayer b is the sole named beneficiary of taxpayer a’s ira x as such with respect to taxpayer b ira x is not an inherited ira thus amounts distributed from ira x to taxpayer b into an ira set up and maintained in the name of taxpayer b as a result of the death of taxpayer a are eligible to be rolled over thus with respect to your second ruling_request we conclude as follows that if taxpayer b is the named beneficiary of the ira into which amount will be rolled over referenced in ruling_request she will the be permitted to roll over said amount into an ira set up and maintained in the name of taxpayer b thus if amount is initially rolled over into ira x an ira set up by taxpayer a prior to his death of which taxpayer b is the sole beneficiary named by taxpayer a then taxpayer b may roll over a distribution of said amount made from ira x into an ira set up and maintained in her name said rollover into taxpayer b’s ira must occur no later than the day following the date on which amount is distributed to taxpayer b from ira x this ruling letter is based on the assumption that taxpayer a’s ira x is and was described in code sec_408 at all times relevant thereto as represented it also assumes that the contributory ira set up and maintained in the name of taxpayer b into which amount may be rolled over will meet the requirements of code sec_408 as represented made with respect thereto additionally it assumes the correctness of all facts and representations if you have any questions concerning this letter_ruling please contact esquire id - i not a toll-free number please address all correspondence to se t ep ra t3 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely yours donan v slo ftatices v sloan manager employee_plans technical f oup enclosures deleted copy of this letter notice of intention to disclose notice
